Citation Nr: 1728079	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-17 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for tinnitus. 

2. Entitlement to service connection for right knee patella femoral pain syndrome.

3. Entitlement to service connection for a stomach disorder, to include gastroesophageal reflux disorder (GERD) and acid reflux.

4. Entitlement to service connection for a right shoulder rotator cuff disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from April 1993 to July 1993 and December 1995 to January 2009.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran submitted a notice of decision by the Social Security Administration (SSA) in May 2014. VA has a duty to attempt to obtain SSA records when it has notice of their existence. Remand is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA any records pertinent to the Veteran's claim for SSA disability benefits and any pertinent, outstanding medical records concerning the pending claims. All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available. 

2. After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

